Citation Nr: 1712861	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to an acquired psychiatric disability, to include PTSD, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age.).


FINDING OF FACT

The evidence is in equipoise that the Veteran has a current diagnosis of PTSD with anxiety and depression, linked to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with anxiety and depression are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided an October 2013 pre-adjudicatory letter to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

In addition, the Veteran's claims file contains his service treatment records (STRs), VA medical records, and the Veteran's statements in support of the claim.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103(a).

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  He has been afforded VA examinations in July 2014 and March 2016.  Collectively, the medical evidence is adequate for the Board to make an informed decision.  Accordingly, VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159 (c). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Service Connection

The Veteran asserts that he has an acquired psychiatric disorder related to his active service.  

A.  Laws and Regulations Governing Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Analysis

Based on a review of the evidence of record, the Board concludes that service connection for an acquired psychiatric disability, to include PTSD, is not warranted. 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The threshold consideration for any service connection claim is the existence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no such diagnosis in the record.

Turning to the relevant evidence, the Veteran contends his psychiatric disability is related to his service in the Korean War.  

He reported that during service he feared for his life and artillery blew up due to overuse, which also caused casualties.  See November 2013 statement.  The Veteran also stated that he was exposed to a lot of combat, constant gunfire and bright lights from guns and artillery firing.  He reported that he saw wounded and killed soldiers, which is disturbing in his present life.  See November 2013 VA 21-0781.  In addition, recent stressors have added to his stress, such as an incident when his stepson pointed a toy gun at him and he had a lot of anxiety until his wife removed the gun and his difficulty sleeping.  He reported that he screams and has punched his wife in his sleep.  See November 2013 statement.  The Veteran stated that he tried to commit suicide in November 2013.  See id. 

His service treatment records (STRs) did not contain psychiatric complaints or symptoms.  However, his separation examination indicated the Veteran reported frequent trouble sleeping, nightmares twice a month, mild depression and worry, and nervous trouble.  See July 1952 Report of Medical History.  

The VA treatment records show treatment and diagnoses for a variety of psychiatric disabilities, including PTSD, anxiety, and depression.  Dr. B. T., a geriatric psychiatrist, diagnosed the Veteran with PTSD under DSM-IV in March 2013 and again under DSM-V in May 2014 and linked the PTSD to the Veteran's service in the Korean Conflict.  See March 2013 and May 2014 VA treatment records.  These examinations appear to be thorough.  The Veteran also reported difficulty sleeping, nightmares, and anger.  See April 2013 VA treatment records.  

The Veteran did not report for his November 2013 examination.  He was afforded another VA examination in July 2014.  Although the Veteran had an earlier diagnosis, the examiner did not find the Veteran's symptoms met the DSM-V criteria.  In addition, any noted mood symptoms appeared to be a result of an unspecified neurocognitive disorder.  The examiner also diagnosed mild alcohol use disorder because the Veteran continued to drink despite physical and memory problems.  The drinking also contributed to a decrease in work efficiency and the ability to perform occupational tasks.  Although the Veteran expressed some stress in his life, the examiner concluded that he did not meet the criteria for PTSD or any other mood disorder at that time.

In March 2016, the Veteran had another VA psychiatric examination that also showed no psychiatric diagnoses.  The examiner concluded the Veteran did not meet the diagnostic criteria for PTSD under DSM-V, and further, that he did not have any mental disorder that conforms to DSM-V criteria.  He admitted to engaging in psychiatric care but he was not taking any psychiatric medication.  The Veteran denied current substance abuse or suicidal ideation.  He reported combat exposure in the Korean Was as his stressor.  However, the examiner found the Veteran's behavior unremarkable and the Veteran did not have any symptoms attributable to PTSD.  The Veteran was examined under DSM-IV and DSM-V criteria.  With a lack of PTSD symptoms, the examiner concluded the Veteran did not meet the criteria for PTSD.  In addition, the examiner found that the Veteran did not meet the diagnostic criteria for any psychiatric disorder with DSM-V criteria.

The same examiner provided an additional opinion later in March 2016.  In response to whether the Veteran had a psychiatric disorder caused by the depression, worry, sleep trouble, and nightmares in service, the examiner concluded that the Veteran did not have any psychiatric disability.  He reiterated the earlier opinion finding that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-V and that he did not have any mental disorder that conforms to DSM-V criteria.

However, upon a full review of the record, the Board has no reason to discount the diagnoses of Dr. B.T., a VA M.D. psychiatrist.  He explained the how the Veteran's symptoms met the criteria for PTSD and linked it to his in-service experiences in the Korean Conflict.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran has PTSD and whether it is related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for PTSD is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for PTSD with anxiety and depression, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


